STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

STATE        OF       LOUISIANA,                 DIVISION                                               NO.            2021      CW    1372
OF    ADMINISTRATION,                           OFFICE       OF

COMMUNITY                 DEVELOPMENT -
DISASTER              RECOVERY             UNIT


VERSUS


MICHELLE              STEWART             AND     RAYMOND                                               FEBRUARY                14,    2022
ALCINDOR              A/ K/ A        RAYMOND           MARC
STEWART




In    Re:                 Michelle               Stewart           and        Raymond            Alcindor,               applying             for

                          supervisory                   writs,           22nd             Judicial               District              Court,

                          Parish          of     St.    Tammany,              No.     2020- 10220.




BEFORE:                   McCLENDON,              WELCH,          AND     THERIOT,              JJ.



            WRIT          GRANTED               WITH        ORDER.            The         district           court'         s    September

17,     2021 judgment granting the motion for summary judgment                                                                              filed
                                     State                   Louisiana,               Division              of    Administration,
by    plaintiff,                                   of

Office               of       Community                Development - Disaster                          Recovery                 Unit,         and


rendering                     judgment                 in         favor         of             plaintiff,                and          against

defendants,                   Michelle             Stewart              and    Raymond           Alcindor              a/ k/ a        Raymond

Marc        Stewart,                 in     the        amount          of $    30, 000. 00,             together                with        legal

interest               from          the         date        of    judicial                demand,          January             15,         2020,
until           paid,          attorney' s              fees       in     the       amount            of $   750. 00,            and        court

costs,           is       a     final,           appealable               judgment.                   See     La.        Code         Civ.     P.

arts.           1841 &             2083( A).                An    appellant               is    entitled            to      seek       review

of    all         adverse                 interlocutory                 rulings            in    an     unrestricted                   appeal

from        a        final          judgment.                See        Landry            v.    Leonard           J.     Chabert            Med.
Ctr.,           2002- 1559 (               La.     App.          1st     Cir.        5/    14/ 03),         858     So. 2d           454,     461

n.     4,        writs             denied,             2003- 1748,             2003- 1752 (             La.         10/ 17/ 03),              855
So. 2d          761.          Accordingly,                   the    writ        application                 is    granted             for     the

limited purpose of remanding the case to the district court with
instructions                    to        grant         an       appeal        to         defendants              pursuant             to     the
notice           of       intent           to      seek          supervisory               writs.            See       In       re    Howard,
541         So. 2d            195,         196 (       La.        1989) (           per        curiam).                In       the         event

defendants                    seek         to    appeal            the    district               court'       s     judgment,                they
shall           submit          a    new        order        for    appeal           to        the    district           court         within
thirty           days         of     this        order.            Additionally,                     a copy of           this         court' s
order           is    to      be     included           in        the    appellate              record.




                                                                         M

            Theriot,                J.,     dissents and would deny the writ.




COURT        OF       APPEAL,              FIRST       CIRCUIT




        DEPUTY             CLERK           OF    COURT
                     FOR      THE         COURT